            Case 1:21-cv-02788-UA Document 1 Filed 04/01/21 Page 1 of 5




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                     )   Chapter 15 Case
  In re:                                                             )
                                                                     )   Case No. 10-13164
  FAIRFIELD SENTRY LIMITED, et al.,                                  )   (CGM)
                                                                     )
       Debtors in Foreign Proceedings.                               )   Jointly Administered
                                                                     )
  FAIRFIELD SENTRY LIMITED (IN LIQUIDATION), et                      )
  al.,                                                               )
                                                                     )   Adv. Pro. No. 10-03496
                                     Plaintiffs,                     )   (CGM)
                                                                     )   Administratively
  – against –                                                        )   Consolidated
                                                                     )
  THEODOOR GGC AMSTERDAM, et al.,                                    )
                                                                     )
                                    Defendants.                      )
                                                                     )
  FAIRFIELD SENTRY LIMITED (IN LIQUIDATION),                         )
  acting by and through the Foreign Representatives thereof,         )
  and KENNETH KRYS and GREIG MITCHELL, solely in                     )
  their capacities as Foreign Representatives and Liquidators        )
  thereof,                                                           )   Adv. Pro. No. 10-03521
                                                                     )   (CGM)
                                               Plaintiffs,           )
                                                                     )
                              -against-                              )
                                                                     )
  LOMBARDY PROPERTIES LIMITED and BENEFICIAL                         )
  OWNERS OF ACCOUNTS HELD IN THE NAME OF                             )
  LOMBARDY PROPERTIES LIMITED 1-1000,                                )
                                                                     )
                                               Defendants.


                                    NOTICE OF APPEAL

Part 1: Identify the Appellant(s)

       1.       Names(s) of appellants: Fairfield Sentry Limited (in Liquidation), acting by and

through the Foreign Representatives thereof, and Kenneth Krys and Greig Mitchell, solely in their

capacities as Foreign Representatives and Liquidators thereof (“Plaintiffs-Appellants”).



                                                   1
             Case 1:21-cv-02788-UA Document 1 Filed 04/01/21 Page 2 of 5




        2.       Position of appellants in the adversary proceeding that is the subject of this

appeal: Plaintiff(s)

Part 2: Identify the subject of this appeal

        1.       Describe the judgment, order or decree appealed from;

        2.       State the date on which the judgment, order, or decree was entered:

Plaintiffs-Appellants, by their attorneys, hereby appeal under 28 U.S.C. § 158(a) from:

             1. Each and every part of the Stipulated Order Granting in Part and Denying in Part

                 Moving Defendants’ Second Consolidated Motion to Dismiss, dated February 25,

                 2021 (ECF No. 63) (the “Order”, annexed hereto as Exhibit A);

             2. Final Judgment dated March 3, 2021 (ECF No. 65) (the “Judgment”, annexed

                 hereto as Exhibit B); and

             3. Any and all prior decisions that necessarily affect the Order and Judgment,

                 including but not limited to:

                      a. Memorandum Decision Granting in Part and Denying in Part Defendants’

                          Renewed Motion to Dismiss, dated December 14, 2020 (Fairfield Sentry

                          Limited (in Liquidation) v. Theodoor GGC Amsterdam et al., Adv. Proc.

                          No. 10-03496 (SMB) (Bankr. S.D.N.Y. Dec. 14, 2020)1, ECF No. 3062,

                          annexed hereto as Exhibit C);

                      b. Memorandum Decision Granting in Part and Denying in Part Defendants’

                          Motions to Dismiss and Plaintiffs’ Motions for Leave to Amend, dated

                          December 6, 2018 (Fairfield Sentry Limited (in Liquidation) v. Theodoor

1
 The Court entered the decisions addressed in this Notice of Appeal only on the administratively consolidated docket
for this action and its related proceedings.



                                                         2
           Case 1:21-cv-02788-UA Document 1 Filed 04/01/21 Page 3 of 5




                      GGC Amsterdam et al., Adv. Proc. No. 10-03496 (SMB) (Bankr. S.D.N.Y.

                      Dec. 6, 2018), ECF. No 1743, annexed hereto to as Exhibit D), insofar as

                      it concerns claims dismissed under the Order and the extraterritorial

                      application of the Section 546(e) safe harbor;

                  c. Memorandum Decision and Order Regarding the Defendants’ Motions to

                      Dismiss for Want of Jurisdiction, dated August 6, 2018 (Fairfield Sentry

                      Limited (in Liquidation) v. Theodoor GGC Amsterdam et al., Adv. Proc.

                      No. 10-03496 (SMB) (Bankr. S.D.N.Y. Aug. 6, 2018), ECF No. 1723,

                      annexed hereto as Exhibit E), insofar as it rules that Defendants’ consent

                      to the Subscription Agreement does not constitute consent to personal

                      jurisdiction in the U.S. Redeemer Actions; and

                  d. Memorandum Decision Denying Plaintiffs’ Motion for Leave to File

                      Further Proposed Amended Complaints in Certain Actions, dated

                      August 10, 2020 (Fairfield Sentry Limited (in Liquidation) v. Theodoor

                      GGC Amsterdam et al., Adv. Proc. No. 10-03496 (SMB) (Bankr. S.D.N.Y.

                      Aug. 10, 2020), ECF No. 3046, annexed hereto as Exhibit F).

Part 3: Identify the other parties to the appeal:

       The relevant parties to the judgment, order, or decree appealed from, and the names,

addresses, and telephone numbers of their respective attorneys are as follows:


            Plaintiffs-Appellants                               Attorneys
 Fairfield Sentry Limited (in Liquidation),   BROWN RUDNICK LLP
 acting by and through the Foreign            David J. Molton
 Representatives thereof, and Kenneth         Marek P. Krzyzowski
 Krys and Greig Mitchell, solely in their     Seven Times Square
 capacities as Foreign Representatives and    New York, New York 10036
 Liquidators thereof                          Telephone: 212-209-4800



                                                3
          Case 1:21-cv-02788-UA Document 1 Filed 04/01/21 Page 4 of 5




                                           SELENDY & GAY PLLC
                                           David Elsberg
                                           Lena Konanova
                                           Ron Krock
                                           1290 Avenue of the Americas
                                           New York, NY 10104
                                           Telephone: 212-390-9000


          Defendants-Appellees                                Attorneys
 See Schedule A                            See Schedule A


Part 4: Not Applicable (No BAP in this District)

Part 5: Signature

Dated: March 29, 2021
       New York, New York
                                          Respectfully submitted,

                                          BROWN RUDNICK LLP

                                          /s/ David J. Molton
                                          BROWN RUDNICK LLP
                                          David J. Molton
                                          Marek P. Krzyzowski
                                          Seven Times Square
                                          New York, New York 10036
                                          Telephone: 212-209-4800
                                          Facsimile: 212-209-4801
                                          Email: dmolton@brownrudnick.com
                                          Email: mkrzyzowski@brownrudnick.com

                                          —and—

                                          SELENDY & GAY PLLC
                                          David Elsberg
                                          Lena Konanova
                                          Ron Krock
                                          1290 Avenue of the Americas
                                          New York, NY 10104
                                          Telephone: 212-390-9000
                                          E-mail: delsberg@selendygay.com
                                          E-mail: lkonanova@selendygay.com



                                             4
Case 1:21-cv-02788-UA Document 1 Filed 04/01/21 Page 5 of 5




                          E-mail: rkrock@selendygay.com

                          Counsel for the Plaintiffs-Appellants




                             5
